                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   SONYA IVANOVS and KATIE         1:17-cv-01742-NLH-AMD
   HOFFMAN, on behalf of
   themselves and all other        MEMORANDUM OPINION & ORDER
   similarly situated employees,

                Plaintiffs,

        v.

   BAYADA HOME HEALTH CARE,
   INC.,

                Defendant.


APPEARANCES

MICHAEL JOHN PALITZ
SHAVITZ LAW GROUP, P.A.
830 3RD AVENUE, 5TH FLOOR
NEW YORK, NY 10022

GREGG I. SHAVITZ (ADMITTED PRO HAC VICE)
ALAN L. QUILES (ADMITTED PRO HAC VICE)
SHAVITZ LAW GROUP, P.A
1515 SOUTH FEDERAL HIGHWAY, SUITE 404
BOCA RATON, FL 33432

     On behalf of Plaintiffs

MICHAEL D. HOMANS
HOMANS PECK LLC
1835 MARKET ST
SUITE 1050
PHILADELPHIA, PA 19103

     On behalf of Defendant

HILLMAN, District Judge

     WHEREAS, Plaintiffs Sonya Ivanovs and Katie Hoffman, on

behalf of themselves and all those similarly situated, allege
that Defendant, BAYADA Home Health Care, Inc., unlawfully

classifies all of its Client Service Managers (“CSMs”)

nationwide as exempt from the minimum wage and overtime

requirements of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. (“FLSA”); and

      WHEREAS, the Court granted the conditional certification of

Plaintiffs’ two nationwide sub-classes: Sub-class 1 is BAYADA

Home Health CSMs who worked for BAYADA at any location

nationwide during the three years prior to the Court’s order

allowing notice; and sub-class 2 is the BAYADA Home Care CSMs

who worked for BAYADA at any location nationwide during the

three years prior to the Court’s order allowing notice (Docket

No. 56); and

      WHEREAS, the conditional certification conferred onto

Plaintiffs the right to distribute a notice of this putative

collective action to all potential opt-in plaintiffs, and

Defendant was obligated to participate in this process; and

      WHEREAS, on April 22, 2019, the Court issued a Memorandum

Opinion and Order resolving the parties’ disputes over the form

of notice, the method of dissemination of that notice, and the

database of employees to which the notice will be distributed;

and

      WHEREAS, the Court reserved decision as to Plaintiffs’

request to send a reminder notice, and permitted Plaintiffs to

                                 2
renew their request contemporaneous with the halfway mark of the

notice period (Docket No. 71 at 6); and

      WHEREAS, the notice period has reached the halfway mark and

Plaintiffs have renewed their request for a reminder notice to

be sent to potential collective action members (Docket No. 80);

and

      WHEREAS, Plaintiffs argue that errors by the claims

administrator in the notices (identification number bar codes

and self-addressed stamped envelopes (“SASE”) were missing) have

frustrated the opt-in process and have resulted in a low opt-in

rate, and a reminder postcard would serve to ameliorate the

effect of those errors; and

      WHEREAS, Defendant has objected to Plaintiffs’ request,

arguing that Plaintiffs chose the claims administrator, they

have not identified a single person who has not joined the

collective action because of the errors, Plaintiffs actually

benefitted from the lack of a SASE because potential collective

action members received a supplemental mailing with the SASE two

weeks later, and Plaintiffs only seek to have reminder postcards

sent to “stir up litigation” (Docket No. 82); and

      WHEREAS, this Court has broad discretion in supervising the

notice process, Steinberg v. TD Bank, N.A., 2012 WL 2500331 at

*6 (D.N.J. 2012) (citing Hoffmann-La Roche Inc. v. Sperling, 493

U.S. 165, 170 (1989); and

                                 3
     WHEREAS, the Court finds that the concerns of Plaintiffs do

not warrant the dissemination of a reminder postcard,

particularly because the original notice was sent via mail and

email, a second mailing with the SASE has already essentially

operated as a reminder notice, and Plaintiffs have not

demonstrated that the mailed notices, despite their lack of bar

codes or SASEs, failed to provide the potential collective

action members with timely, accurate and informative notice of

Plaintiffs’ collective action, which is the purpose of notice

procedure; and

     WHEREAS, the Court further finds if the Court were to

permit the mailing of a reminder postcard under these

circumstances, it would suggest the “appearance of judicial

endorsement of the merits of the action,” which the Court “must

take care to avoid,” Hoffmann-La Roche, 493 U.S. at 174 (further

explaining that a court’s “intervention in the notice process

for case management purposes is distinguishable in form and

function from the solicitation of claims,” and “[i]n exercising

the discretionary authority to oversee the notice-giving

process, courts must be scrupulous to respect judicial

neutrality”).

     SO ORDERED.



Date:   September 6, 2019             s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.
                                4
